                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RENEE R. MARTINEZ,

             Plaintiff,

v.                                                           No. CV 18-805 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

             Defendant.


                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO REVERSE AND REMAND

      THIS MATTER is before the Court on Defendant’s Unopposed Motion to

Remand for Further Proceedings, (Doc. 21), filed March 25, 2019. The Court, noting

that the Motion is unopposed, finds that the Motion is well-taken and should be

GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g), and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

      IT IS SO ORDERED.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
